REASONS FOR ALLOWANCE
Claims 1-6 allowed.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “each open slotted mounting member of the rear portion of each tow hook secured to an interior wall of the interior channel of the side frame rail to which it is mounted by a fastener that extends through the slot and tightened to that open slotted mounting member at a torque that allows the rear portion to release from the side frame rail to which it is mounted when the tow hook is impacted at a low impact force” is not anticipated or made obvious by the prior art of record in the examiner’s opinion. The Examiner notes that it would not have been obvious to modify the prior art tow hook of Ladzinski (US 8,246,069) such that the open slotted mounting member (30), which is secured to support bracket (10) on the impact beam (4), was instead secured to an interior wall of the interior channel of the side frame rail (2) as now claimed. 

Claims 7 and 9-11 allowed.
The following is a statement of reasons for the indication of allowable subject matter: The previously indicated allowable claim 8 was incorporated into independent claim 7 as discussed on page 4 of Applicant’s Remarks. 

Claims 12-16 allowed.
The previously indicated allowable claim 2 was incorporated into new independent claim 12 as discussed on page 5 of Applicant’s Remarks. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL R STABLEY/Examiner, Art Unit 3611                            
                                                                                                                                                                            /MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611